Fein, J.,
dissents in a memorandum as follows: In reversing, the majority *686concludes that a default judgment entered for defendant upon plaintiffs failure to appear personally for commencement of trial necessarily constitutes a dismissal "for neglect to prosecute the action”, within the meaning of CPLR 205 (subd [a]), so as to preclude recommencement of the same action within six months. I disagree. Under the circumstances here, I would affirm the denial of defendant’s motion for summary judgment in the recommenced action. The motion was technically based upon the Statute of Limitations requiring commencement of an action within one year and 90 days (General Municipal Law, § 50-i). CPLR 205 (subd [a]) permits recommencement of án originally timely commenced action within six months after termination of the original action, provided that termination of the original action was not due to "dismissal of the complaint for neglect to . prosecute the action”. Not every dismissal for failure to appear on a calendar call or on a trial date is a "dismissal of the complaint for neglect to prosecute the action”. The test is the intention of the Judge who dismissed the action. (Schuman v Hertz Corp., 17 NY2d 604; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3216:33, p 940.) Thus, in Wright v Defelice & Son (22 AD2d 962, affd 17 NY2d 586), relied on by the majority, the order and judgment dismissing the prior action was "for failure to prosecute”, premised on plaintiffs "repeated and deliberate failure to proceed to trial.” Similarly in Flans v Federal Ins. Co. (43 NY2d 881) the prior dismissal "was inferentially for 'neglect to prosecute’ ”, where plaintiffs had moved overseas and failed to appear for an examination before trial and on the date set for trial, and there were other "protracted and repeated delays by plaintiffs” (p 882) as well as a stipulation for dismissal if plaintiffs failed to appear for examination before trial or for trial on the appointed dates. Such was not the case here. The record before us does not indicate any more than one appearance of this action on the Trial Calendar after it was set for trial. The Trial Justice dismissed the action, "no one having appeared on behalf of the plaintiff”, when the plaintiff failed to appear when the case was called the second, time that morning. Later in the morning the Justice refused to vacate the default, on counsel’s belated application, because plaintiff was not ready to proceed and sought a short adjournment. There followed a motion on notice to vacate the default and restore the action to the Trial Calendar, which was denied in those terms by an order which did not describe the prior oral order as a dismissal for "neglect to prosecute” or for "failure to prosecute”. The judgment entered by the clerk described the dismissal as one "for failure to proceed to trial”. On this record it cannot be concluded that the prior dismissal was for "neglect to prosecute” within the meaning of CPLR 205 (subd [a]). The trial court properly imposed the sanction of dismissal for plaintiffs failure to answer the calendar and to be ready for trial, but there is no indication that such dismissal was for "neglect to prosecute” (Cordova v City of New York, 57 Misc 2d 823), or was otherwise intended to prejudice a subsequent bona fide recommencement of the action. As Cordova notes, dismissal requiring the bringing of a new action constitutes a heavy sanction. Certainly, defendant was not prejudiced by the recommencement, as is obvious from its subsequent conduct. It waited five years after commencement of the new action before moving to dismiss this second complaint for "neglect to prosecute” the prior action, and then only after the parties had agreed upon a tentative settlement in this action. The order denying defendant’s motion for summary judgment should be affirmed.